            Case 5:19-cv-03103-SAC Document 17 Filed 04/23/20 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS



RONALD LEVON BUCHANAN,


                                        Plaintiff,

                 v.                                            CASE NO. 19-3103-SAC


DANNY K. STANTON,


                                        Defendant.



                                MEMORANDUM AND ORDER

          This matter is before the Court on a motion filed by Plaintiff. On September 18, 2019,

the Court entered a Memorandum and Order (ECF No. 11) dismissing the complaint for failure

to state a claim after Plaintiff failed to respond to an order to show cause.

          Plaintiff’s motion (ECF No. 13) merely asks the Court for a ruling in his favor on his

claims.     To the extent it could be considered a motion to reconsider the dismissal of the

complaint, it is denied.

          A motion to reconsider may be granted where there is “(1) an intervening change in the

controlling law, (2) new evidence previously unavailable, and (3) the need to correct clear error

or prevent manifest injustice.” Servants of the Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir.

2000). “[A] motion for reconsideration is appropriate where the court has misapprehended the

facts, a party’s position, or the controlling law.” Id. Relief on a motion to reconsider is




                                                     1
          Case 5:19-cv-03103-SAC Document 17 Filed 04/23/20 Page 2 of 3




“extraordinary and may be granted only in exceptional circumstances.” Allender v. Raytheon

Aircraft Co., 439 F.3d 1236, 1242 (10th Cir. 2006).

       Plaintiff’s motion does not demonstrate any basis for relief. First, it does not address the

tardiness of his response to the show cause order. The motion was received by the Court with a

letter (ECF No. 14) and an amended complaint (ECF No. 15). It appears all three documents

were mailed in the same envelope, which bears a stamp indicating it was received by jail staff for

mailing on either August 20 or 29, 2019. The envelope is also stamped with “Postage Due

.15¢.” These documents were not received by the Court until September 27, 2019, well after the

deadline to respond to the show cause order (August 23, 2019) and after the case had been

dismissed on September 18, 2019.

       The prison mailbox rule provides that a pro se prisoner’s filing will be considered timely

if given to facility officials for mailing prior to the filing deadline, regardless of when the court

receives the documents. Price v. Philpot, 420 F.3d 1158, 1164, 1166 (10th Cir. 2005). However,

to receive the benefit of the rule, first class postage must be prepaid. Id.

       Here, the deadline for Plaintiff to respond to the show cause order was August 23, 2019.

Therefore, the documents may have been received by jail staff prior to the deadline, but because

postage was not fully prepaid, Plaintiff does not receive the benefit of the mailbox rule and his

response was not timely.

       Moreover, even if the amended complaint had been filed in a timely manner, it would

still be subject to dismissal for failure to state a claim under § 1983. The MOSC identified the

complaint’s primary deficiency as the fact that Plaintiff alleged Dr. Stanton was negligent in his

treatment of Plaintiff. To state a claim for constitutionally inadequate medical treatment under

the Eighth Amendment, a prisoner must allege “deliberate indifference to serious medical



                                                  2
          Case 5:19-cv-03103-SAC Document 17 Filed 04/23/20 Page 3 of 3




needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). It is well-settled that deliberate indifference

requires more than mere negligence. See Farmer v. Brennan, 511 U.S. 825, 835 (1994). Thus,

the complaint that a physician, or other medical staff member, was negligent in diagnosing or

treating a medical condition does not state a valid claim of medical mistreatment under the

Eighth Amendment. Estelle, 429 U.S. at 106; Wilson v. Seiter, 501 U.S. 294, 297 (1991). While

Plaintiff provides more factual allegations in the amended complaint, he continues to refer to

Defendant’s negligence and has not included allegations that Defendant was deliberately

indifferent. In measuring a prison official's state of mind, “the official must both be aware of

facts from which the inference could be drawn that a substantial risk of serious harm exists, and

he must also draw the inference.” Martinez v. Garden, 430 F.3d 1302, 1305 (10th Cir. 2005)

(citing Riddle v. Mondragon, 83 F.3d 1197, 1204 (10th Cir. 1996) (quotation omitted)). As the

United States Supreme Court has explained:

       [A]n inadvertent failure to provide adequate medical care cannot be said to
       constitute “an unnecessary and wanton infliction of pain” or to be “repugnant to
       the conscience of mankind....” Medical malpractice does not become a
       constitutional violation merely because the victim is a prisoner.

       Estelle, 429 U.S. at 105–106 (footnote omitted).

       To the extent Plaintiff’s motion could be considered a motion to reconsider the dismissal

of his complaint, it is denied for the reasons stated herein.

       IT IS THEREFORE ORDERED that that Plaintiff’s motion for relief (ECF No. 13) is

denied.

       IT IS SO ORDERED.

       DATED: This 23rd day of April, 2020, at Topeka, Kansas.

                                               s/_Sam A. Crow_____
                                               SAM A. CROW
                                               U.S. Senior District Judge


                                                  3
